Citation Nr: 0505217	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-33 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment in 
pension benefits, in the calculated amount of $9,204.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.  He died in June 2000.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision on waiver of 
indebtedness by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
entitlement to the benefit currently sought on appeal.

The Board notes that the appellant requested and was 
scheduled for a Travel Board hearing, set for September 2004.  
In July 2004, however, the appellant withdrew her request for 
a hearing in writing.

FINDINGS OF FACT

1.  On January 22, 2004, VA accepted the appellant's offer to 
pay a lump sum payment of $5,000.00 as full settlement of her 
debt of $9,204.00, which was the subject of this appeal.

2.  On August 11, 2004, the appellant notified the Board in 
writing of the settlement, indicating her belief that the 
matter was already settled by her lump sum payment.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met as to the issue of entitlement to a 
waiver of recovery of an overpayment in pension benefits.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2004). 

In May 2003, the Committee on Waivers at the RO denied the 
appellant's claim for waiver of an overpayment.  During the 
course of the appeal, in January 2004, the VA accepted the 
appellant's offer to pay a lump sum payment of $5,000 as full 
settlement of her debt of $9,204.00.  In August 2004, the 
appellant submitted a copy of the VA acceptance of her offer, 
as well as copies of the payment.  Additionally, the 
appellant indicated that she was unclear why VA was still 
contacting her about the appeal as the case had been settled 
by her payment of $5,000.00.   

The Board construes the appellant's August 2004 written 
statement to be a withdrawal of appeal of the issue of 
entitlement to a waiver.  Thus, there remains no allegation 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice. 


ORDER

The appeal is dismissed.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


